                  Case 2:20-cv-00203-RJB Document 3 Filed 02/12/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 7                                              AT SEATTLE
 8    UNITED STATES OF AMERICA,                             No. 2:20-cv-203
 9                          Plaintiffs,
10               v.
11    KING COUNTY, WASHINGTON; DOW                          PRAECIPE FOR A SUMMONS
      CONSTANTINE, in his official capacity as
12    King County Executive
13                          Defendant.
14            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
15
              Please issue the attached, corrected summons in the above-captioned matter.
16

17            Dated: February 12, 2020                    Respectfully submitted,

18                                                        s/Michael J. Gerardi_______________
                                                          Michael J. Gerardi (D.C. Bar No. 1017949)
19                                                        Trial Attorney
                                                          United States Department of Justice
20                                                        Civil Division, Federal Programs Branch
                                                          1100 L St. NW, Room 12212
21                                                        Washington, D.C. 20005
                                                          Tel: (202) 616-0680
22                                                        Fax: (202) 616-8460
                                                          E-mail: michael.j.gerardi@usdoj.gov
23
                                                          Attorneys for Plaintiff
24

25

26



     PRAECIPE FOR A SUMMONS - 1                                                U.S. DEPARTMENT OF JUSTICE
                                                                                       1100 L St., NW
     United States v. King County, WA, No. 2:20-cv-203.                              Washington, DC 20005
                                                                                      Tel: (202) 616-0680
